It appears from appellant's motion for rehearing that the point now raised and relied upon escaped us in our original consideration of the case. Appellant did not testify as a witness upon his trial. He filed an application for a *Page 239 
suspended sentence. His bill of exceptions No. 20 sets up that the state introduced four witnesses, each of whom testified that he knew the general reputation of appellant in the community in which he lived as to being a peaceable, law-abiding citizen, and that such reputation was bad. Appellant had introduced no testimony on this point. In this condition of the record, appellant, upon examination of the charge of the court prior to its being read to the jury, presented his written objection to same because it did not instruct the jury that the testimony relative to appellant's reputation could be considered by them only as affecting the granting of a suspended sentence, and that it should not be considered in determining whether or not appellant was guilty of the offense charged. In this connection appellant presented a special charge seeking to have the jury told that the testimony relative to his reputation for peace and quietude was introduced and should be considered by the jury solely in connection with recommendation of a suspended sentence, and that the jury were not to consider said testimony as to his general reputation for any purpose whatever in determining the guilt of the accused of the offense charged. This charge was refused. In this connection, attention is further called in the motion for rehearing to the fact that there is a bill of exceptions complaining of the argument of the County Attorney to the jury in regard to the testimony as to appellant's bad reputation; said exception complaining that the County Attorney had argued to the jury that proof of such reputation might be considered by them in determining appellant's guilt.
The question raised in bill of exceptions No. 20 has been before this court before. See Bride v. State, 218 S.W. 762, from which we quote:
"Evidence was admitted on behalf of the state attacking the reputation of appellant, and tending to show him guilty of other offenses than the one on trial. The trial court failed to limit the purpose for which this evidence was admitted. Appellant in due time and manner excepted to the charge of the court because of said omission, and no correction was made in said charge. This should have been done. The charge in such case should have limited the purpose and effect of such testimony. The evidence was harmful to appellant. Williamson v. State, 74 Tex.Crim. Rep., 167 S.W. 360."
We are of opinion that testimony showing that the accused has the reputation, in the community in which he lives, of being a law-breaker, would necessarily be very harmful to him in the estimation of the jury. We see no reason to doubt the correctness *Page 240 
of our opinion in the Bride case, supra. The hurt of the failure to limit the jury's consideration of said testimony to the purpose for which it was admissible, viz.: combating appellant's right to a suspended sentence, and that alone, is emphasized by the bill of exceptions complaining of the argument of the County Attorney and his wrongful use of the testimony before the jury.
The motion for rehearing is granted, the affirmance is set aside, and the judgment is now reversed and the cause remanded.
Reversed and remanded.